Porter, J.
(concurring specially) : I concur in the result and in holding that contributory negligence is not a defense in an action of this character. The only reasonable construction that can be given to the language of the act in my opinion is to hold that it enjoins a positive duty upon the employer, to which neither contributory negligence nor assumption of risk is a defense. I' dissent, however, from that portion of the opinion and the corresponding portion of the syllabus which overrules the case of Henschell v. Railway Co., 78 Kan. 411. I think that the words “with safeguards as required by this act” in section 6 have reference to all the safety devices required by the act, and not *638merely to those mentioned in that section. No hardship or serious burden is imposed upon a plaintiff by requiring him to offer some evidence tending to show that his injury was caused by a failure of the defendant to comply with the provisions of the act.